Citation Nr: 1549869	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating, in excess of 40 percent, for bilateral hearing loss.

2.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1981. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO.  The transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for bilateral hearing loss, rated as 40 percent disabling.  The Veteran's claim was most recently adjudicated in a June 2013 rating decision in which the RO relied on a June 2012 QTC examination in assigning the Veteran's evaluation for his bilateral hearing loss.  The Veteran stated at his October 2015 hearing that his hearing loss continued to worsen.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected bilateral hearing disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).
The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015). The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), then a TDIU rating may be assigned under 4.16(b).  While the Veteran does not currently meet the schedular requirements for TDIU, the Veteran stated at his October 2015 hearing that he had to stop working in security as a result of his severe hearing loss.  

A social and industrial survey should be provided to determine whether the Veteran is substantially gainfully employed or just marginally employable as a result of his service-connected bilateral hearing disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination (with audiometric studies and Maryland CNC speech discrimination testing) to ascertain the current severity of his bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  The VA examiner should indicate all present symptoms and manifestations attributable to hearing loss in accordance with the applicable rating criteria found at 38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should further comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.

2.  Schedule the Veteran for a social and industrial survey to determine the effect of the severity of the Veteran's service-connected bilateral hearing loss on his ability to obtain and maintain employment.

The examiner should expressly describe what types of employment activities are limited because of his service-connected disability alone.  The examiner should also describe what type(s) of employment, if any, are (is) feasible given the functional impairment of the Veteran's disability.  The examiner should specifically address whether the Veteran would be able to work without special accommodations, for example in an environment where there was no consideration of his need to have no back ground noise.  The examiner should render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected bilateral hearing loss causes him to be unable to obtain and retain substantially gainful employment versus just marginal employment.

Complete rationale should be given for all opinions and conclusions expressed.

Please send the claims folder to the examiner for review in conjunction with the examination.

3.  The RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




